IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-20602
                          Conference Calendar



RICKIE LYNN GRAVES,

                                           Plaintiff-Appellant,


versus

GEORGE ARANDA,

                                           Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-94-CV-2975
                        - - - - - - - - - -
                           April 16, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Rickie Lynn Graves, # 645074, appeals the dismissal of his

42 U.S.C. § 1983 civil rights complaint.    He has filed a motion

for leave to proceed in forma pauperis (IFP) on appeal.     The

motion for leave to appeal IFP is GRANTED.

     A partial filing fee of $2.14 is required.     See 28 U.S.C.

§ 1915(b)(1).    The agency having custody of Graves is directed to

forward payment of the partial filing fee from his prisoner

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                              No. 96-20602
                                  - 2 -

account to the clerk of the district court.     Graves shall also

make monthly payments of twenty percent of the preceding month’s

income credited to his account.     See 28 U.S.C. § 1915(b)(2).     The

agency having custody of Graves is directed to forward payments

from his prisoner account to the clerk of the district court each

time the amount in his account exceeds $10 until the filing fee

of $105 is paid.    See id.

     Graves argues that the indigent mail policies of TDCJ-ID

limiting the hours of access to indigent postage and allowing

recoupment of funds from inmate accounts are unconstitutional

limits on inmates’ access to courts.     These policies have been

previously approved.    See Guajardo v. Estelle, 568 F. Supp. 1354,

1363 (S.D. Tex. 1983) and Guajardo     v. Estelle, 580 F.2d 748,

762-63 (5th Cir. 1978).

     Graves’ appeal is without arguable merit and, thus,

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.    See

5th Cir. R. 42.2.   Graves is cautioned that any future frivolous

appeals filed by him or on his behalf will invite the imposition

of sanctions.   Graves is cautioned further to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     IFP GRANTED; APPEAL DISMISSED; SANCTION WARNING ISSUED.